DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 18 May 2022 overcomes the 35 U.S.C. rejection because newly amended and examined claims 17, 26, 35, and 49 only recites compound described in the examined specification.  
Claim Objections
Claims 17, 26, 35 and 49 are objected to because of the following informalities:  the language “and salts thereof” in claim 17 and  “and a pharmaceutically acceptable salt thereof” in claim 35 should be --or each a salt thereof-- in claim 1 and --or a pharmaceutically acceptable salt thereof” in claim 35.  
Appropriate correction is required because parent claim 1 is drawn a library comprising two compounds selected from 1401-3813.  Since each compound is a separate entity and necessarily a salt, the salt form is alternative form of the parent compound.  The present language using “and” implies that the library contains salt of the parent compounds, not the parent compounds themselves.  The suggested correction allows for the parent compound or a corresponding salt thereof can be present in the library.  In dependent claims 26 and 49, it is implied only a salt of the macrocyclic compound is utilized.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 26, 35, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Compounds 2329, 2330, and 2643-2654 are not found in the specification.  A text search of these numbers did not find those compounds.  
MPEP 2173.05 (s) teaches the following:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).

In examined claim 17, structures 1401-3813 are defined within the specification.  When a compound is only recited in the specification, it does not limit the claims because the specification can be amended.  Due to the compounds being defined within the specification only and not the claims, these structures should be recited in the claims.  
Table (pages)
Compounds
1B (pages 148-196)
1401-2115
2A (pages 215-229)
2116-2328
3B (pages 245-263)
2331-2593
4B and 4C 2642 (pages 269-274)
2595-2642
5B (pages 300-329)
2655-3166
6B (pages 341-349)
3167-3300
7B (pages 369-389)
3301-3654
8B (pages 404-414)
3655-3813

Based on Fressola, parent claim 17 should recite the compounds when the tables can be imported into the claim.  
In claim 49, what biological target is modulated?  The specification discusses this topic (page 40, paragraph [0070] to page 41, paragraph [0272]).  Since none of these receptors are recited in the claims, the scope of the claim is not limited.  Additionally, the list of biological targets is not closed. The class of pharmacological target is dependent on what medical condition is being treated.

    PNG
    media_image1.png
    285
    582
    media_image1.png
    Greyscale

Conclusion
Claims 17, 26, 35, and 49 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is a statement of reasons for the indication of allowable subject matter:  DONG (Steroids, 2004, 69(3), 201-217) describes a library of imidazole-based compounds (page 209, table 1).  These compounds are not macrocyclic so the reference is not anticipatory or obvious over the examined claims.  

    PNG
    media_image2.png
    320
    779
    media_image2.png
    Greyscale
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699